DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on December 14, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks and declaration under 37 CFR 1.132 filed on December 14, 2021 in response to the non-final rejection mailed on July 15, 2021 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claim 5 is withdrawn in view of the applicant’s instant amendment to claim 5 to recite “the microorganisms comprise a Clostridium microorganism”.  

Claim Rejections - 35 USC § 112(b)


Claim Rejections - 35 USC § 102
The rejection of claims 1-5 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (JP 2016-029921 A; cited on the IDS filed on September 15, 2020; hereafter “Ishii”) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “the organic substance-containing liquid is heated to a temperature of 45 oC or higher but less than 70 oC” and the applicant’s evidence of the criticality of the recited range in the suppression of undesirable foaming during distillation of the supernatant of the organic substance-containing liquid and the applicant’s evidence of a considerable difference between results obtained within and outside of the recited range of 45 oC or higher but less than 70 oC.

Claim Rejections - 35 USC § 103
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (supra) in view of Shirota et al. (US 2016/0198737 A1; cited on Form PTO-892 mailed on July 15, 2021). Reference is made to a machine translation of Ishii (hereafter “machine translation”; cited on Form PTO-892 mailed on July 15, 2021).
As amended, the claims are drawn to a method for producing an organic substance from a syngas comprising carbon monoxide by microbial fermentation, comprising: 

a solid-liquid separation step of separating the organic substance-containing liquid into a solid component containing microorganisms and a liquid component containing the organic substance, and 
an extraction step of extracting the organic substance from the liquid component, 
wherein the organic substance-containing liquid is heated to a temperature of 45 oC or higher but less than 70 oC and then subjected to a centrifugal separation operation in the solid-liquid separation step.
Regarding claim 1, the reference of Ishii discloses a manufacturing apparatus comprising a synthesis gas generation furnace that generates synthesis gas containing carbon monoxide (Figure1; machine translation, p. 3, paragraph beginning “The manufacturing apparatus 1…”). Ishii discloses the synthesis gas is supplied to a fermenter comprising microorganisms to produce organic substances from the synthesis gas by fermentation (machine translation, p. 3, paragraph beginning “The synthesis gas is supplied to a fermenter…”). Ishii discloses the fermenter is connected to a heating unit where a liquid comprising solid matter is supplied from the fermenter and the heating unit heats the liquid from the fermenter to about 50 to 120 oC (Figure 1; machine translation, p. 3, paragraph beginning “The fermenter 13 is connected to…”). Given that the recited temperature range overlaps with the temperature range of Ishii, a prima facie case of obviousness exists (see MPEP 2144.05.I). Ishii discloses the heating unit is connected to a separation unit, which may be configured as a centrifuge, 
Regarding claims 2 and 3, Ishii discloses the synthesis gas is generated from a carbon source, specifically, the synthesis gas furnace is supplied with waste comprising a carbon source (machine translation, p. 3, paragraph beginning “The manufacturing apparatus 1…”).  
Regarding claim 4, Ishii discloses the organic substance manufactured from the synthesis gas by fermentation is an alcohol such as ethanol (machine translation, p. 3, paragraph beginning “The synthesis gas is supplied to a fermenter 13…”).
Regarding claim 5, Ishii discloses the microorganism used for alcohol production includes Clostridium (machine translation, p. 3, paragraph beginning “The synthesis gas is supplied to a fermenter 13…”).
Regarding claim 6, Ishii discloses that the heating unit heats the liquid from the fermenter causing the protein in the liquid to aggregate and become easy to precipitate prior to separating the solid from the liquid (machine translation, p. 3, paragraph beginning “The fermenter 13 is connected…”). As noted above, Ishii discloses the heating unit is connected to a separation unit, which may be configured as a centrifuge, 
Regarding claim 8, Ishii discloses the organic substance is obtained by distilling the liquid (machine translation, p. 3, paragraph beginning “The extraction unit 17…”), which distilling is considered to be “extraction by purification”.
The difference between Ishii and the claimed invention is that Ishii does not expressly disclose centrifugal acceleration of 100 to 10000 X g.
Before the effective filing date, the centrifugal force to separate aggregated and precipitated proteins from a liquid was well known in the prior art. For example, the reference of Shirota teaches heating a liquid comprising precipitated proteins to cause the precipitated proteins to flocculate, followed by separating the flocculated proteins by solid-liquid separation using a centrifuge with a centrifugal force of about 2,000-5,000 g (paragraphs [0044] to [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishii and Shirota to practice the centrifugation of Ishii using a centrifugal force of 2,000-5,000 g. One would have been motivated to and would have had a reasonable expectation of success to practice the centrifugation of Ishii using a centrifugal force of 2,000-5,000 g because Ishii discloses separating aggregated and precipitated proteins from a liquid using centrifugation and Shirota teaches separating aggregated and precipitated proteins (i.e., protein flocs) from a liquid using centrifugation with a centrifugal force of 2,000-5,000 g. 
Therefore, the method of claims 1-6 and 8 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

RESPONSE TO REMARKS: The applicant argues that the inventors surprisingly discovered that when the heating temperature of the organic substance-containing liquid in the solid-liquid separation step was adjusted to between 45 °C and 70 °C, ethanol extraction without any foaming in the supernatant subjected to distillation was achieved. According to the applicant, the inventors further discovered that, at temperatures outside of the recited temperature range the cell membranes of the microorganisms became damaged, resulting in leakage of the cytoplasmic contents into the liquid phase, which the applicant surprisingly discovered caused foaming in the distillation column for extracting the organic substance, even if the microorganisms were removed by solid-liquid separation. The applicant argues this unexpected result is of clear practical significance, because foaming in the distillation column may hinder continuous distillation.
The applicant’s argument and declaration under 37 CFR 1.132 are not found persuasive because the applicant’s result is not commensurate in scope with the claimed invention (see MPEP 716.02(d)). According to the applicant’s remarks and declaration under 37 CFR 1.132, the unexpected result is heating a Clostridium autoethanogenum fermentation supernatant at the recited temperature of 45 °C or higher but less than 70 °C, which prevents foaming when the supernatant is subjected to distillation at 100 oC. However, the claimed method does not require an active step of distillation of the supernatant at 100 oC following the centrifugation step. Rather, the claims only require “an extraction step of extracting the organic substance from the liquid component” and methods for extracting (i.e., removing) an organic substance e.g., crystallization, were well-known in the prior art (see, e.g., Stanbury et al., “Principles of Fermentation”, Chapter 10, “The recovery and purification of fermentation products”, pp. 619-686, Elsevier, New York, January 2017; cited on Form PTO-892 mailed on July 15, 2021) and there is no evidence of record that the recited temperature of 45 °C or higher but less than 70 °C would prevent undesired foaming of the supernatant using extraction methods other than distillation. 
Moreover, according to the applicant’s remarks, the foaming of the supernatant during distillation was the result of damage to the cell membrane of the microorganisms, while the recited temperature of 45 °C or higher but less than 70 °C suppressed cell membrane damage. In this case, the applicant’s results are based on a fermentation supernatant obtained from a C. autoethanogenum and there is no evidence of record that similar results would be expected using a fermentation supernatant obtained from microorganisms other than C. autoethanogenum, e.g., microorganisms that have different cell membrane structures such as eukaryotic microorganisms, and/or microorganisms that are less sensitive to temperatures above the recited range such as thermophilic microorganisms. 
For these reasons, it is the examiner’s position that the applicant’s result is not commensurate in scope with the claimed invention and thus, the applicant’s result fails to rebut a prima facie case of obviousness. 

Conclusion
Status of the claims:

Claims 1-6 and 8 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656